Title: On Colds, 30 November 1732
From: Franklin, Benjamin
To: 


From all Parts of this Province, and even from Maryland, People complain of Colds, which are become more general than can be remember’d in these Parts before. Some ascribe this Distemper to the sudden Change of Weather into hard Frost, which we had about the middle of November; but others believe it contagious, and think ’tis communicated by infected Air, after somewhat the same Manner as the Small-pox or Pestilence. They urge in Support of this Opinion, not only that this Cold was first heard of in the eastermost Parts of New-England, about the End of September and Beginning of October last, from whence it has gradually made its Progress thro’ all the English Settlements hitherto, New-Hampshire, Massachusets, Rhode-Island, Connecticut, New-York, New-Jersey, and Pennsylvania; but also the Judgment of Dr. Molineux a noted Physician of Ireland, who gives an Account of an universal Cold very much like this, which happen’d in his Time. This Account, which is to be met with in the Philosophical Transactions, seems, however, to favour both Opinions; the following is an Extract of it.
“About the Beginning of November, 1693, after a constant Course of moderately warm Weather for the Season, upon some Snow falling in the Mountains and Country round about the Town, of a sudden it grew extreamly cold, and soon after succeeded some few Days of a very hard Frost; whereupon Rheums of all kinds, such as violent Coughs that chiefly affected in the Night, great Defluction of thin Rheum at the Nose and Eyes, immoderate Discharge of Saliva by Spitting, Hoarseness in the Voice, sore Throats with some Trouble in swallowing, Wheasings, Stuffings, and soreness in the Breast, a dull Heaviness and stoppage in the Head, with such like Disorders, the usual Effects of Cold, seized great Numbers of all sorts of People in Dublin.
“When the Distemper was but moderate, it was usually over in eight or ten Days; but with those in whom it rose to greater Height, it continued a Fortnight or 3 Weeks, and sometimes above a Month; one way or other it universally affected all kinds of Men, those that were in the Country as well as City; those that were much abroad in the Weather and open Air, and those that stayed much within-doors, or even kept close in their Chambers; those that were robust and hardy, as well as those that were weak and tender; Men, Women, Children, of all Ranks and Conditions, the youngest and the oldest.
“It was remarkable for its vast Extent: It seized them at London, Oxford, and all other Places of England, as universally, and with the same Symptoms as us at Dublin; but with this observable Difference, that it appeared three or four Weeks sooner at London than at Dublin. It also reached the Continent, and infested the northern Parts of France, as about Paris; also Flanders, Holland, and the rest of the United Provinces, with more Violence than these Countries; so that I believe no other epidemic Distemper was ever observed to extend so far.” The Doctor concludes with a Remark, that spreading epidemic Distempers generally take their Progress from East to West.
The curious, perhaps would be glad to know whether this Cold was preceded by a sudden Change of Weather and Frost, throughout its Progress, as well as in Pensilvania.
